DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 7729110, hereinafter referred to as "Zhang") in view of Peng et al. (US 20120104916, hereinafter referred to as "Peng").
Regarding claim 1, Zhang discloses a fixing device (Figs 1-4, fixing apparatus described in col. 1, lines 63-67) comprising: a first bracket (Fig. 3, first side plate 20); a second bracket (Fig. 3, end plate 34, second side plate 32 and transverse bar 40 together); 5wherein the first bracket is rotatable around the second bracket (Fig. 3, first side plate 20 rotatable around 34/32/40 via pivot shaft 62), the first bracket, the second bracket cooperatively define a cavity configure for receiving a data processor (Figs 3-4, 20 and 34/32/40 forming a cavity for receiving a hard disk drive 100). 
However, Zhang fails to disclose a sliding buckle slidably connected to the second bracket, the sliding buckle is slidable to the second bracket to connect the first bracket with the second bracket, the first bracket, the second bracket and the sliding buckle cooperatively define a cavity.
However, Peng teaches a sliding buckle slidably connected to the second bracket (Figs. 4-6, sliding piece 31 with the buckle portion 311 forming the lock protection member 30, which is slidably connected to the front frame plate 14 (second bracket) of the main frame 10 shown in Figs 3 and 6), the sliding buckle is slidable to the second bracket to connect the first bracket with the second bracket  (Fig. 6, 31 with 311 slidable to 14 to connect engaging member 20 (first bracket) to 14 (second  the first bracket, the second bracket and the sliding buckle cooperatively define a cavity. (Fig. 3, 20, 14, 10, and 30 cooperatively define a hollow portion 11 for the hard drive box 1).
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the hard drive carrying device of Zhang using Peng based on the following rationale: As expressly described in [0032] of Peng, the design of the hard drive carrying device using the lock protection member 30 for locking the engaging member 20 allows the hard drive box 1 to be locked and fastened in the containing slot 91 of the supporting stand 9 by being able to be inserted into a side of the supporting stand 9.  As a result, more hard drives can be carried in the same support stand 9 for effectively reducing the overall occupied space by exactly thinning the opening mechanism for the hard drive box 1 as taught by Peng. 

Regarding claim 2, Zhang fails to disclose wherein the sliding buckle defines at least button hole, the first 10bracket comprises a first protruding fastening portion, the first protruding fastening portion is engaged in one of the at least button hole when the first bracket is connected to the second bracket.  

However Peng teaches wherein the sliding buckle defines at least button hole (Fig. 4, concave opening 313 disposed on push member 312 of sliding piece 31), the first 10bracket comprises a first protruding fastening portion (Figs 3 and 6, engagement member 20 is adjacent to push block 331), the first protruding fastening portion is engaged in one of the at least button hole when the first bracket is connected to the second bracket (Figs 3 and 6 and [0030], push block 331 is engaged and pass through 

Regarding claim 3, Zhang fails to disclose wherein the first bracket comprises a first stopping portion, and the second bracket comprises a second stopping portion, the first stopping portion and the second stopping portion are located on two sides of the sliding buckle to limit a moving distance of the 15sliding buckle.  

However, Peng teaches wherein the first bracket comprises a first stopping portion ([0028], engagement member 20 comprising buckling block 24 and buckling groove 25), and the second bracket comprises a second stopping portion ([0031], elastic end 341 of elastic member 34 which directly on the front frame plate 14 (see Fig. 6), pressing member 33), the first stopping portion and the second stopping portion are located on two sides of the sliding buckle to limit a moving distance of the 15sliding buckle (buckling block and groove 24 and 25, and elastic end 341 are located on two sides of 31 to limit moving distance of 31 (so that 31 moving from first end to second end of sliding groove 132)). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 1, thereby omitted herein for brevity. 

Regarding claim 4, Zhang fails to disclose wherein one end of the first bracket comprises an inserting portion, one end of the second bracket defines a slot, the inserting portion is received in the slot when the first bracket is connected to the second bracket.  

However Peng teaches wherein one end of the first bracket comprises an inserting portion (Fig. 6, one end of 20 comprise buckle block 24), one end of the second bracket defines a slot ([0025] one end of front frame plate 14 defines a sliding groove 132, see also Fig. 4), the inserting portion is received in the slot when the first bracket is connected to the second bracket.  (Fig. 6, 24 received in 132 when 20 connected to 14). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 1, thereby omitted herein for brevity. 

Regarding claim 5, Zhang discloses wherein the first bracket (20) comprises at least one first support 20portion (col. 2, lines 59-65, pins 54 of the fixing member 50 of the first side plate 20), the second bracket (34+32+40) comprises at least one second support portions (Figs 1 and 2, 52 and 54 are also configured for 30), the at least one first support portion and the at least one second support portion are configured to support the data processor (52/54 of 50 of 20 and 52/54 of 30 are configured to support 100, see Figs 2 and col. 2, lines 63-65, pins 54 extend into holes 102 of 100).

Regarding claim 6, Zhang discloses wherein the at least one first support portion and the at least one second support portion are cylindrical (Fig. 2 shows 52 are cylindrical) and configured to be inserted holes (Figs 1 and 3, 102) in the data processor (Figs 1 and 3, 100) to 5support the data processor (100).

Regarding claim 7, Zhang discloses wherein the at least one first supporting portion and the at least one second supporting portion extend to each other (Figs 1 and 2, 52/54 are extended to each other between 20 and 30). However, Zhang fails to disclose wherein the at least one first supporting portion and the at least one second supporting portion are parallel to the sliding direction of the sliding buckle. Meanwhile, Zhang as modified by Peng teaches wherein the at least one first supporting portion and the at least one second supporting portion are parallel to the sliding direction of the sliding buckle (52/54 of Zhang can be arranged to be parallel to sliding direction of sliding piece 31 of Peng, Figs 3, 6, 7).  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 1, thereby omitted herein for brevity. 

Regarding claim 8,  Zhang discloses wherein the first bracket comprises first connecting portion and a 10first fastening portion connected to the first connecting portion (see annotated figure A below), the second bracket comprises a second connecting portion, a third connecting portion, and a second fastening portion that are sequentially connected (see annotated figure A below), the second connecting portion, the third connecting portion, the second fastening portion, the first fastening portion and the first connecting portion are sequentially connected to each other to form the cavity (see annotated figure A below), the first connecting portion is opposite to the third 15connecting portion (see annotated figure A below), the first connecting portion is rotatably connected to the second connecting portion (see annotated figure A below), the first fastening portion and the second fastening portion are opposite to the second connecting portion (see annotated figure A below).
Annotated Figure A of Fig. 3 of Zhang

    PNG
    media_image1.png
    585
    791
    media_image1.png
    Greyscale

However, Zhang fails to disclose the first fastening portion and the second fastening portion are engaged with the sliding buckle.  
Meanwhile, Zhang as modified by Peng teaches the first fastening portion and the second fastening portion are engaged with the sliding buckle based on the following: Referring to Figs 2-4 of Zhang, the locking tab 70 disposed at the first fastening portion is used to secure/lock the HDD 100 (see col. 2, line 55- col. 3, line 2) and to the second fastening portion by pivoting the first connecting portion and the fourth connecting the first fastening portion and the second fastening portion are engaged with the sliding buckle for locking the first connecting portion and the fourth connecting portion, as well as the entire fixing device. As shown in Figs 4-6 of Peng, sliding piece 31 with the buckle portion 311 form the lock protection member 30. 
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 1, thereby omitted herein for brevity. 

Regarding claim 9, Zhang discloses wherein the second fastening portion is rotatably connected to the third connecting portion (see annotated figure B below):






Annotated Figure B of Fig. 3 of Zhang

    PNG
    media_image2.png
    567
    747
    media_image2.png
    Greyscale

Regarding claim 10, Zhang discloses wherein the first bracket comprises a first fastening portion (see annotated figure C below), the second bracket comprises a second connecting portion (see annotated figure C below), a third connecting portion (see annotated figure C below), and a second fastening portion that are sequentially connected (see annotated figure C below), the first fastening portion, the second connecting portion, the third connecting portion, the fourth connecting portion and the second fastening portion are sequentially connected to each other to form the cavity (see annotated figure C below), the second connecting portion is opposite 5to the fourth connecting portion (see annotated figure C below), the first connecting portion is rotatably connected to the second connecting portion (see annotated figure C below), the second fastening portion rotatably connects to the fourth connecting portion  (under broadest reasonable interpretation, second fastening portion is rotatably connected with the fourth connecting portion to the third connecting portion), the first fastening portion and the second fastening portion are parallel to the third connecting portion (see annotated figure C below and Fig. 4).
Annotated Figure C 

    PNG
    media_image3.png
    585
    942
    media_image3.png
    Greyscale

However, Zhang fails to disclose the first fastening portion and the second fastening portion are engaged with the sliding buckle.  
Meanwhile, Zhang as modified by Peng teaches the first fastening portion and the second fastening portion are engaged with the sliding buckle (Referring to Figs 2-4 of Zhang, the locking tab 70 disposed at the first fastening portion is used to secure/lock the HDD 100 (see col. 2, line 55- col. 3, line 2) and to the second fastening portion by the first fastening portion and the second fastening portion are engaged with the sliding buckle for locking the first connecting portion and the fourth connecting portion, as well as the entire fixing device. As shown in Figs 4-6 of Peng, sliding piece 31 with the buckle portion 311 form the lock protection member 30.  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 1, thereby omitted herein for brevity.).

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 7729110, hereinafter referred to as "Zhang") in view of Peng et al. (US 20120104916, hereinafter referred to as "Peng").

Regarding claim 11, Zhang discloses a fixing device (Figs 1-4, fixing apparatus, col. 1, lines 63-37) comprising:  10a first bracket (Fig. 3, first side plate 20) comprising a first free end (Fig. 3, end of 20 with 74 is free end); a second bracket comprising a second free end (Fig. 3, transverse bar 40 has free end at 42); wherein the first bracket is rotatable around the second bracket to move away from or move close to the second free end (Fig. 3, 20 is rotatable around 34/32/40 to move away or close to free end at 42 of 40), the first bracket, the second bracket, cooperatively defines a cavity configured for receiving a data processor (Figs 3-4, 20 and 34/32/40 forming a cavity for receiving a hard disk drive100).
However, Zhang fails to disclose a sliding buckle slidably connected to the second free end; when the first end rotates to be opposite to the second free end, the 15sliding buckle is slidable along the second free end to connect the second bracket to the first bracket, the first bracket, the second bracket, and the sliding buckle cooperatively defines a cavity configured for receiving a data processor. 
Meanwhlle, Zhang as modified by Peng teaches a sliding buckle slidably connected to the second free end; when the first end rotates to be opposite to the second free end, the 15sliding buckle is slidable along the second free end to connect the second bracket to the first bracket, the first bracket, the second bracket, and the sliding buckle cooperatively defines a cavity configured for receiving a data processor (Zhang as modified by Peng teaches a sliding buckle disposed on the fourth connecting portion of the second bracket, and can be slidably connected at a second free end of the fourth connecting portion, which is equivalent to same end of the second fastening portion as shown in annotated figure C above for Zhang.  As a result, when the first connecting portion and the fourth connecting portion are pivoted towards one another, thereby having the first free end and the second free end rotated to be opposite one another, the sliding buckle then slides to connect the first connecting portion of the first 
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the hard drive carrying device of Zhang using Peng based on the following rationale: As expressly described in [0032] of Peng, the design of the hard drive carrying device using the lock protection member 30 for locking the engaging member 20 allows the hard drive box 1 to be locked and fastened in the containing slot 91 of the supporting stand 9 by being able to be inserted into a side of the supporting stand 9.  As a result, more hard drives can be carried in the same support stand 9 for effectively reducing the overall occupied space by exactly thinning the opening mechanism for the hard drive box 1 as taught by Peng.

Regarding claim 12, Zhang fails to disclose wherein the sliding buckle defines at least button hole, the first bracket comprises a first protruding fastening portion, the first protruding fastening portion is engaged 20in one of the at least button hole when the first bracket is connected to the second bracket. However Peng teaches wherein the sliding buckle defines at least button hole, (Fig. 4, concave opening 313 disposed on push member 312 of sliding piece 31) the first bracket comprises a first protruding fastening portion (Figs 3 and 6, engagement member 20 is adjacent to push block 331), the first protruding fastening portion is engaged 20in one of the at least button hole when the first bracket is connected to the second bracket (Figs 3 and 6 and [0030], push block 331 is engaged and pass through concave opening 313 when 20 connected to 14 and 10).
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 11, thereby omitted herein for brevity.

Regarding claim 13. Zhang fails to disclose wherein the first bracket comprises a first stopping portion, and the second bracket comprises a second stopping portion, the first stopping portion and the second stopping portion are located at two sides of the sliding buckle to limit a moving distance of the sliding buckle.  However, Peng teaches wherein the first bracket comprises a first stopping portion, and the second bracket comprises a second stopping portion, the first stopping portion and the second stopping portion are located at two sides of the sliding buckle to limit a moving distance of the sliding buckle (buckling block and groove 24 and 25, and elastic end 341 are located at two sides of 31 to limit moving distance of 31 (so that 31 moving from first end to second end of sliding groove 132). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 

5Regarding claim 14, Zhang fails to disclose wherein the first free end comprises an inserting portion, the second free end defines a slot, the inserting portion is received in the slot when the first bracket is connected to the second bracket.   However, Zhang as modified by Peng teaches wherein the first free end comprises an inserting portion (referring to Zhang, Fig. 3, end of 20 with 74 is first free end and can be  replacing by Peng, which teaches of first free end of 20 comprise buckle block 24), the second free end defines a slot, (Peng teaches in [0025] one end of front frame plate 14 defines a sliding groove 132, see also Fig. 4),  the inserting portion is received in the slot when the first bracket is connected to the second bracket.  (Fig. 6, buckle block 24 received in sliding groove 132 when 20 connected to 14). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 

Regarding claim 15, Zhang discloses wherein the first bracket comprises at least one first support portion (col. 2, lines 59-65, pins 54 of the fixing member 50 of the first side plate 20), the second bracket (34+32+40) comprises at least one second support portions (Figs 1 and 2, 52 and 54 are also configured for 30), the at least one first 10support portion and the at least one second support portion are configured to support the data processor (52/54 of 50 of 20 and 52/54 of 30 are configured to support 100, see Figs 2 and col. 2, lines 63-65, pins 54 extend into holes 102 of 100).  

Regarding claim 16, Zhang discloses wherein the at least one first support portion and the at least one second support portion are cylindrical (Fig. 2 shows 52 are  and configured to be inserted into holes (Figs 1 and 3, holes 102) in the data processor (Figs 1 and 3, 100) to support the data processor (100).

15RegaReRegarding claim 17, Zhang discloses wherein the at least one first supporting portion and the at least one second supporting portion extend to each other (Figs 1 and 2, 52/54 are extended to each other between 20 and 30). Zhang fails to disclose wherein the at least one first supporting portion and the at least one second supporting portion are parallel to the sliding direction of the sliding buckle.  However, Zhang as modified by Peng teaches wherein the at least one first supporting portion and the at least one second supporting portion are parallel to the sliding direction of the sliding buckle (52/54 of Zhang can be arranged to be parallel to sliding direction of sliding piece 31 of Peng, Figs 3, 6, 7). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using Peng based on same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 

Regarding claim 18, Zhang discloses wherein the first bracket comprises first connecting portion and a first fastening portion connected to the first connecting portion (see annotated figure A above), the second bracket comprises a 20second connecting portion, a third connecting portion, and a second fastening portion that are sequentially connected (see annotated figure A above), the second connecting portion, the third connecting portion, the second fastening portion, the first fastening portion and the first connecting portion are sequentially connected to each other to form the cavity (see , the first connecting portion is opposite to the third connecting portion (see annotated figure A above), the first connecting portion is rotatably connected to the second connecting 5portion (see annotated figure A above), the first fastening portion and the second fastening portion are opposite to the second connecting portion (see annotated figure A above). But Zhang fails to disclose the first fastening portion and the second fastening portion are engaged with the sliding buckle.   
Meanwhile, Zhang as modified by Peng teaches the first fastening portion and the second fastening portion are engaged with the sliding buckle (Referring to Figs 2-4 of Zhang, the locking tab 70 disposed at the first fastening portion is used to secure/lock the HDD 100 (see col. 2, line 55- col. 3, line 2) and to the second fastening portion by pivoting the first connecting portion and the fourth connecting portion (see annotated figure C above) toward one another.  In other words, first fastening portion and the second fastening portion (as shown in annotated figure C above) of Zhang are engaged by the locking tab 70 (shown in Fig. 4) using wedged block 742 engaged in locking hole 422 of locking portion  42 of 40. By replacing the locking/securing combination of the locking tab 70 / locking portion 42 of Zhang with the sliding buckle (sliding piece 31) alongside the locking protection member 30 disposed on the fourth connecting portion of Peng, Zhang as modified by Peng then teaches the first fastening portion and the second fastening portion are engaged with the sliding buckle for locking the first connecting portion and the fourth connecting portion, as well as the entire fixing device. As shown in Figs 4-6 of Peng, sliding piece 31 with the buckle portion 311 forming the lock protection member 30.  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Zhang using 

Regarding claim 19, Zhang discloses wherein the second fastening portion is rotatably connected to the third connecting portion (see annotated figure B above).

Regarding claim 20, Zhang discloses wherein the first bracket comprises a first fastening portion (see annotated figure C above), 10the second bracket comprises a second connecting portion, a third connecting portion, and a second fastening portion that are sequentially connected (see annotated figure C above), the first fastening portion, the second connecting portion, the third connecting portion, the fourth connecting portion and the second fastening portion are sequentially connected to each other to form the cavity (see annotated figure C above), the second connecting portion is opposite to the fourth connecting portion (see annotated figure C above), the first connecting portion is rotatably connected to the second 15connecting portion (see annotated figure C above), the second fastening portion rotatably connects to the fourth connecting portion (under broadest reasonable interpretation, second fastening portion is rotatably connected with the fourth connecting portion to the third connecting portion), the first fastening portion and the second fastening portion are parallel to the third connecting portion (see annotated figure C above and Fig. 4). But Zhang fails to disclose the first fastening portion and the second fastening portion are engaged with the sliding buckle. Meanwhile, Zhang as modified by Peng teaches the first fastening portion and the second fastening portion are engaged with the sliding buckle based on . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng CN 2842534Y teaches of a buckle part 34 along with a sliding rail 30, and fixing post 54 into fixing hole 38 for a mounting apparatus for data storage devices.   Chen CN 2757211Y teaches of a sliding buckle 424 for the operating unit 40 for locking/fixing the data storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DING Y TAN/Examiner, Art Unit 3632                                                    

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632